Case 7:19-cv-00184 Document 1-2 Filed on 05/30/19 in TXSD Page 1 of 2




                EXHIBIT 2
                            Case 7:19-cv-00184 Document 1-2 Filed on 05/30/19 in TXSD Page 2 of 2
    JS 44 (Rev. 02119)                                                            CIVIL COVER SHEET
    The JS 44 civi l cover s heet and the infornla tion contained here in neithe r rep lace nor suppl em e nt th e filin g and service of pleadin gs or other papers as required b y law, except as
    provided b y locallules of court. This fon11, approved b y th e Judicial Conference of the United States in S eptember 1974, is required for the u se of the C lerk o f Court for th e
    purpose of initi at ing the c iv il docke t s heet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

    I. (a) PLAINTIFFS                                                                                                   DEFENDANTS
    Elma Irma Moreno                                                                                                  PAG McAllen T1 , LLC

       (b)     Coun ty of Res ide nce of First Lis ted Plaintiff         Hidalgo County, Texas                          County of Res idence of Firs t Listed D efen dan t
                                       (EXCEPT IN us. PLAINTIFF CASES)                                                                                   (IN   Us.   PLAINTIFF CASES ONLY)
                                                                                                                        NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCA nON OF
                                                                                                                                   THE TRACT OF LAND lNVOL VED.

       (c)     Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (If Known)
    Micnael J . Cisneros, The Cisneros Law Firm , L.L.P .                                                             Brent Bishop, Atlas, Hall & Rodriguez, LLP
    312 Lindberg, McAllen, Texas 78501 (956) 682-1883                                                                 818 West Pecan Blvd. , McAllen , Texas 78501 (956) 682-5501
    email@cisneroslawfirm .com                                                                                        bbishop @atlashall.com

II. BASIS OF JURISDICTION (Place an "X " ill One Box Ollly)                                             III. CITIZENSHIP OF PRINCIPAL PARTIES (Place all "X" in aile Box/or Plaillliff
                                                                                                                    (For Diversity Cases Only)                                                and One Box /01' De/endanl}
o      I     u.s. Government                o   3    Federal Question                                                                         PTF          DEF                                                PTF       DEF
               Plaintiff                               (US. Government Nol a Parly)                           Cilizen ofThis State            ~ I              o     I   Incorporated or Principal Placc       0 4      0 4
                                                                                                                                                                           of Business In This State

o      2     U.S. Government                ~ 4 Diversity                                                     Citizen of Another State           0   2         0     2   Incorporated and Principal Place        0   5    ~5
                Defcndant                             (Indicale Cilizellship 0/ Parlies ill Ilem III)                                                                       of Business In Another State

                                                                                                              Citizen or Subject of a            0   3         0     3   Foreign Nation                          0   6    06
                                                                                                                Forei n Count
IV NATURE OF SUIT (Place an                            "X" in One Box Only)                                                                                    crIC k here ~or: Nature 0 fS' Ult Cd
                                                                                                                                                                                                  o e D escn pllo ns .
                CONTRACT                                             TORTS                                        FORFEITURE/PENALTY                               BANKRUPTCY                        OTHER STATUTES
0      110  Insurance                        PERSONAL INJU RY                PERSONAL INJURY                  o   625 Drug Related Seizure           o   422 Appea l 28 USC 158               o   375 False Claims Act
0      120  Marine                      o    310 Airplane                 o 365 Personal Inj ury -                    of Property 21 USC 881         o   423 Withdrawal                       o   376 Qui Tam (31 USC
0      130  Miller Act                  o    315 Airplane Product                 Product Liability           o   6900thcr                                   28 USC 157                               3729(a»
0      140  Negotiab le Instrument                Liability               0 367 Health Carel                                                                                                  o   400 S~'te Reapportionment
0      150  Recovery of Overpayment o        320 Assault, Libel &                Pharmaceutical                                                          PROPERTY RIGHTS                      o   410 Ant it ru st
            & Enforcement of Jud gment            S land er                      Personal Injury                                                     o   820 Copyrights                       o   430 Banks and Banking
0      15 1 Medicare Act                o    330 Federal Employers'              Product Liabili ty                                                  o   830 Patent                           o   450 Commerce
0      152 Recovery of Defaulted                  Liability               o 368 Asbestos Personal                                                    o   835 Patent - Abbreviated             o   460 Deportation
            Student Loans               o    340 Marine                           Injury Product                                                             New Drug Application             o   470 Racketecr Influcnced and
            (Excludes Veterans)         o    345 Marin e Product                  Liability                                                          o   840 Trademark                                Corrupt Organi zat ions
0      153 ReeovelY of Overpayment                Liabil ity                PERSONAL PROPERTY                                LABOR                       SOCIAL SECURl1lY                     o   480 Consumer Credit
           of Vetcran's Benefits        o    350 Motor Vehicle            o 370 Other Fraud                   o   7 10 Fair Labor Standards          o   861 HIA ( I 395ft)                   o   485 Telephone Consumer
0      160 Stockholders' Suits          o    355 Motor Vehicle            o 37 1 Truth in Lendi ng                      Act                          o   862 Black Lung (923)                          Protection Act
0      190 Other Contract                        Prod uct Liabili ty      o 380 Other Personal                o   720 Labor/Management               o   863 DlWC/DlWW (405(g»                o   490 Cable/Sat TV
0      195 Contract Product Liabi li ty ~    360 Other Personal                  Property Damage                        Relations                    o   864 ssm Title XVI                    o   850 Securi ties/Commodi tiesl
0      196 Franchise                             Injury                   0 385 Property Damage               o   740 Ra il way Labor Act            o   865 RS I (405(g»                             Exchange
                                           o 362 Personal Injury-                Product Liability            o   751 Family and Medical                                                      o   890 Other Statutory Actions
                                                 Medical Malpractice                                                    Leave Act                                                             o   891 Agri cultu ra l Acts
I            REAL PROPE RTY                    CIVIL RI GHTS               PRISONER PETITIONS                 o   790 Other Labor Litigation             FEDERAL TAX SUITS                    o   893 Environmental Matters
o     2 10   Land Condemnation             o 440 Other Civil Rights          Habeas Corpus:                   o   79 1 Employee Retirement           o   870 Taxes (U.S. Plaintiff            o   895 Freedom oflnforrnation
o     220    Foreclosure                   044 1 Voting                   o 463 Alien Detainee                         Income Security Act                     or Defend ant)                         Act
o     230    Rent Lease & Ejectment        o 442 Employment               o 510 Motions to Vacate                                                    o   87 1 I RS~Thi rd Party               o   896 Arbitration
o     240    Torts to Land                 o 443 Housing!                        Sentence                                                                      26 USC 7609                    o   899 Admi nistrative Procedure
o     245    Tort Product Liability              Accommodations           o 530 General                                                                                                               Act/Review or Appeal of
o     290    All Other Real Property       o 445 Amer. wlD isabilitics - o 535 Death Penalty                          IMMIGRATION                                                                     Agency Decision
                                                 Employment                  Other:                           o   462 Naturali zation Application                                             o   950 Constitutionali ty of
                                           o 446 Amer. wlD isabil ities - o 540 Mandamus & Other              o   465 Other Immigration                                                               State Statutes
                                                 Oth er                   o 550 Civi l Rights                         Actions
                                           o 448 Ed ucation               o 555 Prison Cond ition
                                                                          o 560 Civi l Detainee -
                                                                                 Conditions of
                                                                                 Confinement

V. 0 RI G IN (Place al/ "X" il/ One Box Ol/Iy)
o      I     Original          i:(2 Removed from                o    3     Rema nd ed from              o   4 Re instated or      0 5 Transfen'ed from                   o   6 Multidistrict            o   8 Mu ltid istrict
             Proceedin g               State Court                         Appellate Court                    Reope ned                   Another District                     Litigation -                   Litigation -
                                                                                                                                          (specijj)                            Transfer                       Direct File
                                                Cite the U.S . Civi l Statute under wh ich you are filin g (Do nol cile jllrisdiclional slalllles IInless diversiIY):
VI. CAUSE OF ACTION .....2.;;.,8;....,U,;-,S;;...C;;...,>!-§§~14.;....4.,..:.1"--,.;....14.,..:.4...:.6!-
                                                                                                    , 1.:. . :3. .:.3.:;:.2. .:;a.,. :.nd;;. . .;. 13;;,.: 3.,. :.1_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                Brief description of cause :
                                                Personal Injury Claims on Premises of Business
                      o CHECK IF THIS IS A CLASS ACTION                                                                                    'CfCJ
VII. REQUESTED IN
     COMPLAINT:          UNDER R U L E 23, F.R.Cv.P.
                                                           D EMAND $
                                                             200,000.00-/z,                                                                          '.I ?tJ,
                                                                                                                                                          a          CHECK YES only if d emanded in comp laint:
                                                                                                                                                                     JURY DEMAND:                  ~ Yes         ONo

VIII. RELATED CASE(S)
      IF ANY           (See instructions):
                                           JU DGE
                                                       NIA                                                                                               DOCKET NUMBER

DATE          n,~ 30
FOR OFFlCEiJIE ONL             <
      RECE IPT #                       AMOUNT                                       APPL YlNG IFP       #                               JU DGE                                  MAG. JUDGE
